Douglas, J.,
dissenting. I respectfully dissent. I do so on the basis of Justice Francis E. Sweeney’s well-reasoned dissent in McAuliffe v. W. States Import Co., Inc. (1995), 72 Ohio St.3d 534, 651 N.E.2d 957. Given the majority opinion in McAuliffe, it should now be understood that all common-law products liability causes of action survive the enactment of R.C. 2307.71 et seq., the Ohio Product Liability Act, unless specifically covered by the Act because the Act, according to the majority in McAuliffe, “ * * * falls short of creating a previously unavailable cause of action * * *.” Id. at 538, 651 N.E.2d at 960. The courts of appeals were right in both this case and McAuliffe.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.